Citation Nr: 0939495	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-14 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for dystonia, also 
claimed as multiple sclerosis.

2.  Entitlement to service connection for coccidioidomycosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
VARO in Oakland, California.  A notice of disagreement was 
received in April 2007, a statement of the case was issued in 
May 2008, and a substantive appeal was received in May 2008.

In November 2008, VA received the Veteran's request for a 
Board hearing; however, the Veteran's representative later 
clarified that a Board hearing was no longer desired through 
a statement received by VA in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for dystonia and coccidioidomycosis.  He reports 
that he was treated for mononucleosis and a virus infection 
of undetermined origin during service, that he was diagnosed 
with coccidioidomycosis during service, and that these 
problems are related to his current dystonia.  The Veteran 
also reports that his coccidioidomycosis caused permanent 
scar tissue in his diaphragm, which causes shortness of 
breath.

Service treatment records show that the Veteran was 
hospitalized for a virus infection of undetermined origin 
from December 18, 1968 to December 23, 1968.  A treatment 
record from December 1968 states that an x-ray of the 
Veteran's chest was normal, and that a gram stain of the 
sputum revealed only some Gram positive Diplococci and cocci 
in chains.  Another service treatment record shows that the 
Veteran was hospitalized for infectious mononucleosis from 
March 5, 1969 to May 16, 1969.  A treatment record from April 
1969 states that a skin test was positive for 
coccidioidomycosis, and that an x-ray of the Veteran's chest 
showed calcification.

The Veteran's private treatment records document that the 
Veteran reported symptoms of dystonia since October 1973 and 
that he was first treated for dystonia in December 1973.  A 
private medical opinion, dated in April 2008, states that the 
Veteran has suffered from paroxysmal dystonia for many years, 
that some studies and literature suggest that paroxysmal 
dystonia could be an early symptom of multiple sclerosis, and 
that some researchers have suggested that it could be caused 
by the body's abnormal response to common viral illnesses, 
such as mononucleosis.

The record reflects that the Veteran has not been afforded a 
VA examination which specifically addresses the nature and 
etiology of his claimed dystonia.  The Board notes that the 
examiner from the June 2006 VA examination did not offer a 
nexus opinion.

In light of the fact that the Veteran's service treatment 
records document that he experienced a virus infection and 
mononucleosis during active duty, that the post-service 
medical records document dystonia since 1973, and that a 
medical opinion states a potential nexus, the Board finds 
that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his dystonia.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran received a VA examination in January 
2008, this examination did not provide sufficient information 
to adequately evaluate the Veteran's claim for entitlement to 
service connection for coccidioidomycosis, specifically as to 
whether coccidioidomycosis was incurred during service and 
whether it caused permanent scar tissue in the Veteran's 
diaphragm.  VA has a duty to assist claimants in the 
development of facts pertinent to their claims, and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. § 
5103A.  The Board believes that further development of the 
case is appropriate to assist the Veteran.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).

In April 2007, the Veteran submitted additional service 
treatment records from the Sheppard Air Force Base Hospital, 
Texas.  The Board notes that these particular service 
treatment records appear to have been previously absent from 
the record.  Therefore, it appears that all service treatment 
records may not have been provided by the National Personnel 
Records Center.  In view of the need to return the case for 
other development discussed above, the Board believes it 
reasonable to direct another request for any such additional 
service treatment records.

Lastly, during the Veteran's January 2008 VA examination, he 
stated that he was unable to work since 1975; in November 
2008, the Veteran stated that he has been 100% disabled since 
1974.  Therefore, the Board finds that the record is unclear 
as to whether the Veteran has filed a Social Security 
Administration (SSA) claim based on disability.  Action to 
clarify whether the Veteran has filed a SSA claim based on 
disability is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to clarify whether 
he has applied for Social Security 
disability benefits.  If the Veteran has 
applied for Social Security disability 
benefits, then the RO should take 
appropriate action to request all records, 
including medical records, associated with 
such claim.

2.  The RO should request the National 
Personnel Records Center to furnish all of 
the Veteran's service treatment records 
that are not already incorporated into the 
claims file.  The Board is particularly 
interested in treatment records from the 
Sheppard Air Force Base Hospital, Texas.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed dystonia, and the nature and 
etiology of his claimed 
coccidioidomycosis.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether the 
Veteran's claimed dystonia is at least as 
likely as not (i.e., 50% or higher degree 
of probability) etiologically related his 
active duty service or any incident 
therein.  The examiner should also offer 
an opinion as to whether the Veteran's 
claimed coccidioidomycosis (including 
residuals thereof) is at least as likely 
as not etiologically related to his active 
duty service or any incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


